—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated August 23, 1984, which, after a nonjury trial in which the court found that the plaintiff’s damages amounted to the principal sum of $150,000, and apportioned fault at 75% against the defendant and 25% against the plaintiff, awarded the plaintiff the principal sum of $112,500.
Judgment affirmed, with costs.
The trial court’s finding that the defendant was 75% at fault in causing the injuries sustained by the plaintiff was not against the weight of the evidence. The plaintiff testified that she became caught in the closing doors of a subway car and fell to the concrete station platform, and her doctor testified that the plaintiff’s displaced subcapital fracture of the femur was caused by that fall. The trial court was free to credit this testimony, and there was little evidence tending to contradict it. The defendant’s contention that the plaintiff sustained her injuries in a second accident unrelated to the fall in the subway station is based on nothing in the record, and amounts to the sheerest speculation. Under the circumstances of the instant case, we find that the award of damages was not excessive. Gibbons, J. P., Brown, Lawrence and Kooper, JJ., concur.